Citation Nr: 0714487	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  03-18 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
mental retardation and an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran has served on active duty from September 1983 to 
August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  
  
In March 2006, the veteran was afforded a hearing at the RO 
before the undersigned Veterans Law Judge, designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issue on appeal has been characterized in a number of 
different ways.  A summary of the administrative history of 
this claim is therefore warranted.  

In a rating decision dated in December 1986, the RO denied 
service connection for mental retardation, noting that the 
service medical records were "negative for an acquired 
psychiatric condition."  In April 1987, the veteran asked to 
amend his claim for service connection to include aggravation 
of his mental disorder/learning disability.  In May 1987, the 
RO again denied a claim for service connection for mental 
retardation.  The veteran appealed.  

In April 1989, the Board denied the claim, which it 
recharacterized as a claim for "a learning disorder," 
noting that this was a congenital disability and not an 
acquired disability for which service connection may be 
granted.  The Board's decision is final.  See 38 U.S.C.A. 
§ 7104(b) (West 2002).  




In September 1989, the veteran sought to reopen his claim.  
In March 1990, the RO found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for "learning and acquired psychiatric 
disorders," stating that the records did not show that 
learning or psychiatric disorders were incurred in or 
aggravated by service.  Evidence of record at that time 
showed that the veteran suffered from, among other things, 
mental retardation, a personality disorder, and a dysthymic 
disorder.  The veteran did not appeal, and the March 199O RO 
decision is final.  38 U.S.C.A. § 7105 (West 2002).

In January 1998, the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for "mental retardation."  The veteran appealed 
this decision.  Specifically, in March 1998, a timely notice 
of disagreement was received.  See 38 C.F.R. § 20.201 (2006).  
That same month, a statement of the case was issued, and in 
September 1998, a timely substantive appeal was received.  
See 38 C.F.R. §§ 19.30, 20.202 (2006).  

For unclear reasons, the appeal was not placed on the Board's 
docket, and in April 1999, the RO denied a claim for service 
connection for an acquired psychiatric disorder claimed as a 
schizoaffective disorder.  In a rating decision dated in 
December 2002, the RO denied a claim for service connection 
for a general anxiety disorder and depression.  The veteran 
appealed this decision.

In summary, the veteran has appealed the RO's January 1998 RO 
decision, which determined that new and material evidence had 
not been submitted to reopen a claim for mental retardation.  
The RO's subsequent denials of claims for an acquired 
psychiatric disorder claimed as a schizoaffective disorder 
and a general anxiety disorder and depression, have been 
incorporated into the scope of the disability in issue, which 
is more accurately characterized as "mental retardation and 
an acquired psychiatric disorder."  As noted above, the 
final RO decision in March 1990 denied service connection for 
both a learning disability and an acquired psychiatric 
disorder. 




The Board further notes that in final decisions dated in 
October 1988 and February 1992, the RO denied claims for 
service connection for post-traumatic stress disorder (PTSD), 
and that in April 1999, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for PTSD.  These decisions were all unappealed, and are 
final.  See 38 C.F.R. § 7105(c) (West 2002).  The term 
"acquired psychiatric disorder" is therefore intended not 
to include PTSD, which has its own specific regulation for 
service connection.  See 38 C.F.R. § 3.304(c)(2006).    

Given the foregoing, the issue is whether new and material 
evidence has been submitted to reopen a claim for service 
connection for mental retardation and an acquired psychiatric 
disorder.  

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  

A remand is necessary because the notice provided to the 
veteran is deficient as to the claim to reopen a previously 
denied claim based on submission of new and material 
evidence.  The United States Court of Appeals for Veterans 
Claims (Court) held that notice under 38 U.S.C.A. § 5103 
applies to claims to reopen based on submission of new and 
material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Under Kent, VA must notify the veteran of what constitutes 
"material" evidence in the context of his particular claim 
to reopen.  Id.  VA should tell the veteran the basis for the 
previous denial and what the evidence must show in order to 
reopen his particular claim.  Additionally, VA must notify 
the veteran of the meaning of "new" evidence.  Id.  The 
record is void of a letter to the veteran regarding this 
claim that satisfies the requirements of Kent.  The veteran 
should be 



provided with notice conforming to Kent and apprised of the 
proper standard for new and material evidence for claims 
filed before August 29, 2001.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice letter, with respect to his claim 
to reopen a previously denied claim for 
service connection for mental retardation 
and an acquired psychiatric disorder.  
This notice should include the proper 
standard for new and material evidence for 
claims filed before August 29, 2001, and 
an explanation of what the evidence must 
show to reopen this veteran's claim, as 
outlined in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Again, VA must tell the 
veteran the basis for the previous denial 
and what the evidence must show in order 
to reopen his particular claim.

2.  Thereafter, readjudicate the veteran's 
claim, with application of the standard 
for new and material evidence for claims 
filed before August 29, 2001.  If the 
decision with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




